Name: 2010/601/EU: Council Decision of 1Ã October 2010 appointing one Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2010-10-07

 7.10.2010 EN Official Journal of the European Union L 264/16 COUNCIL DECISION of 1 October 2010 appointing one Italian alternate member of the Committee of the Regions (2010/601/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) An alternate members seat has become vacant following the end of mandate of Mr Salvatore MANGIAFICO, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed to the Committee of the Regions as alternate member for the remainder of the current term of office, which runs until 25 January 2015:  Mr Samuele BALDINI, Consigliere, Provincia di Firenze Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 1 October 2010. For the Council The President S. VANACKERE (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.